Citation Nr: 0732811	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-40 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include hypertension.

2.  Entitlement to an increased evaluation for residuals of a 
left knee sprain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to June 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated April 2004 and 
May 2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
the benefits sought on appeal.

In December 2006, the appeal was remanded so that the RO 
could schedule a Travel Board hearing for the veteran before 
a Veterans Law Judge.  In March 2007, the veteran testified 
at a hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.


FINDINGS OF FACT

1.  A heart disorder, to include hypertension, is not shown 
by competent medical evidence to have a nexus to service.

2.  The veteran's residuals of a left knee sprain are not 
manifested by flexion limited to 30 degrees, limitation of 
extension to 15 degrees, ankylosis, instability, malunion, or 
cartilage abnormality.


CONCLUSIONS OF LAW

1.  A heart disorder, to include hypertension, was not 
incurred or aggravated in-service, and it may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a left knee sprain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5260, 5261, 
5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.Service connection
 
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities such as cardiovascular disease, 
to include hypertension, may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record does not support the claim for service 
connection for a heart disorder, to include hypertension.  
The veteran's service medical records show that the veteran 
was seen for complaints of chest pain in January 1957, but no 
heart disease is shown during service.  In January 1957, his 
blood pressure was within normal limits.  An 
electrocardiogram was normal save for frequent atrial 
premature beats that were of questionable significance.  
Cardiac fluoroscopy and chest x-rays noted some prominence of 
the pulmonary conus; however, this appeared to be within 
normal limits.  Otherwise the size and contour of the heart 
was normal.  The veteran's separation examination in March 
1957 showed normal clinical evaluation of the heart and 
vascular system, and the veteran's blood pressure was noted 
as 118/76.   After service, at a May 1970 VA examination, the 
veteran's cardiovascular system was noted as normal and his 
blood pressure was 150/86.

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of cardiovascular 
disease or hypertension within one year of discharge from 
active duty.  The veteran's discharge date was 1957 and the 
first evidence of record as to any complaints of a heart 
condition was in 2000.  Treatment records from Blue Ridge 
Cardiology and Internal Medicine dated from December 2000 to 
July 2005 are of record.  A stress test in December 2000 was 
terminated because of arrhythmia, but the veteran's EKG 
returned to baseline during the recovery period.  Later, in 
April 2005, the veteran was hospitalized for chest discomfort 
and underwent a cardiolite stress test.  Follow-up records in 
June and July 2005 refer to stable hypertension and 
nonischemic cardiomyopathy, clinically stable.  VA treatment 
records in 2004 also show treatment for hypertension, and he 
was noted in November 2003 to have premature ventricular 
contractions on EKG, of unclear significance.   

Although the veteran was treated for complaints involving 
chest pain in January 1957, the medical evidence of record 
does not refer to a causal connection between the veteran's 
current cardiomyopathy, chest pain syndrome, and hypertension 
and his active military service.  At his March 2007 Travel 
Board hearing, the veteran testified that he was not treated 
for heart problems while he was in the military, and stated 
he first sought treatment for his heart condition in 1985 or 
1990 after experiencing chest pains.  

There was a considerable length of time between the veteran's 
separation from service and his treatment for cardiomyopathy 
and chest pain syndrome.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  In addition, the veteran's May 1970 VA examination 
noted no complaints or diagnoses of a heart condition or 
hypertension.  Given the length of time between the veteran's 
separation from military service and his treatment for his 
heart condition and hypertension, the record is against 
finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d).  Service connection 
for a heart disorder, to include hypertension is denied.

II.  Increased rating claims

Service connection was granted for residuals of left knee 
sprain in 1970, and a noncompensable evaluation was assigned 
until a January 2000 rating decision assigned a 10 percent 
rating from April 1999, using Diagnostic Code 5262.  In 
December 2003, the 10 percent rating was continued using 
Diagnostic Code 5099-5019.  The veteran has appealed the 
continuation of this rating.

The veteran's residuals of left knee sprain are rated by 
analogy to bursitis under Diagnostic Code 5019, which 
provides for rating on limitation of motion of the affected 
part as degenerative arthritis.  Degenerative arthritis 
established by X-ray findings will rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings, will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.    

In essence, the veteran's left knee disability is rated at 10 
percent for painful motion that is otherwise noncompensable 
under the limitation of motion rating criteria.  Limitation 
of motion of the knee is evaluated under Diagnostic Codes 
5260 and 5261.  Under Diagnostic Code 5260, a 10 percent 
rating is assigned for flexion limited to 45 degrees, a 20 
percent rating is assigned for flexion limited to 30 degrees, 
and a 30 percent rating is assigned for flexion limited to 15 
degrees.  Diagnostic Code 5261 provides a 10 percent rating 
for extension limited to 10 degrees, a 20 percent rating for 
extension limited to 15 degrees, a 30 percent rating for 
limitation to 20 degrees, and a 40 percent rating for 
limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2007). The appropriate rating for 
limitation of motion is determined after consideration of 
functional loss due to flare-ups, fatigability, 
incoordination, weakness, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206- 7 (1995); 38 C.F.R. §§ 4.40, 
4.45.  Knee disabilities may be rated for both limitation of 
flexion and limitation of extension.  See VAOPGCPREC 23-97; 
62 Fed. Reg. 63604 (1997).  The normal range of motion of the 
knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II 
(2007).

An evaluation in excess of 10 percent is not warranted under 
either Diagnostic Code 5260 or 5261.  VA examination in 
October 2003 reported range of motion from 0 to 130 degrees.  
And range of motion on VA examination in February 2005 was 
from 0 to 110 degrees.  Dr. Williamson reported in a November 
2005 treatment report range of motion of 0 to 125 degrees.  
The October 2006 VA examination notes range of motion from 0 
to 140 degrees.  Although the VA examinations did report pain 
or tenderness on motion, the veteran's range of motion is too 
significant to warrant an evaluation in excess of 10 percent 
even after consideration of pain.

The Board has also considered whether a separate rating is 
warranted under Diagnostic Code 5257 for instability.  See 
VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  Diagnostic Code 
5257, which rates instability, provides a 10 percent rating 
for slight instability and a 20 percent rating for moderate 
instability.  Although the veteran testified in his March 
2007 Travel Board hearing that he experienced left knee give 
way, the VA examinations as well as the private November 2005 
medical report showed negative findings as to instability.  
Consequently, a compensable rating is not warranted under 
Diagnostic Code 5257.

A higher rating is not supported with consideration of DeLuca 
v. Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. §§ 4.40, 
4.45.  On VA examination in October 2003, February 2005, and 
October 2006, the veteran complained of left knee pain, and 
associated symptoms such as weakness, stiffness, swelling, 
and give way.  But he reported no flare-ups of the joint 
disease in 2003 and 2006 and no significant flare-ups in 
2005, and his gait and posture were normal on examination.  
Moreover, in 2005, strength at the knee and the ankle were 
intact bilaterally and equal symmetrically, and strength 
against resistance was also noted to be normal.  There was no 
change with repetitive motion.  At most, gait was reported to 
be slightly antalgic by Dr. Williamson in November 2005.  
These findings do not support a rating higher than the 
current 10 percent evaluation.
  
A rating in excess of 10 percent is also not warranted under 
any of the other rating criteria pertaining to the knee 
because there is no evidence of ankylosis, cartilage 
abnormality, or malunion of the tibia and fibula.  
Consequently, a rating in excess of 10 percent for the 
veteran's residuals of left knee sprain is denied.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in February and November 2004 of the information and 
evidence needed to substantiate and complete a claim for 
service connection and for an increased disability rating, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations for the veteran's service connected 
left knee disability.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  The claimant was provided 
the opportunity to present pertinent evidence and testimony 
at a March 2007 Travel Board hearing.  

The Board acknowledges that the veteran was not provided 
adequate notice of how disability ratings and effective dates 
are assigned prior to issuance of the rating decisions; 
however, this letter was provided by the RO in March 2006.  
The failure to provide this notice before the initial 
adjudication is harmless because the preponderance of the 
evidence is against the appellant's claims for service 
connection and an increased disability rating, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 




ORDER

Entitlement to service connection for a heart disorder, to 
include hypertension, is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee sprain is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


